        Case 4:19-cv-00399-BRW Document 59 Filed 08/24/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

NANCY ANN SIMS                                                         PLAINTIFF

VS.                                4:19-CV-00399-BRW

FAULKNER COUNTY, ARKANSAS, et. al.                                     DEFENDANTS


                                       JUDGMENT

       Consistent with the order entered today granting Defendants’ Motion for Summary

Judgment, this case is DISMISSED with prejudice.

       IT IS SO ORDERED this 24th day of August, 2020.


                                          Billy Roy Wilson
                                          UNITED STATES DISTRICT JUDGE
